In this action brought in the City Court of New Rochelle to recover a balance for goods sold and delivered, order of the County Court of Westchester county reversing a judgment of the said City Court of New Rochelle in favor of the plaintiff and dismissing the complaint unanimously affirmed, with costs. No opinion. Plaintiff’s appeal to this court from the judgment entered upon the remittitur of the County Court reversing the aforesaid original judgment of the City Court and dismissing the complaint dismissed, upon the ground that such an appeal does not lie. (Civ. Prac. Act, § 622; Laws of 1931, chap. 499, § 138.) Present — Lazansky, P. J., Young, Hagarty, Johnston and Taylor, JJ.